 
Exhibit 10.1


SEPARATION AND GENERAL RELEASE AGREEMENT


In exchange for the terms, conditions and releases set forth below, Nektar
Therapeutics (“Nektar” or the “Company”) and Bharatt M. Chowrira, Ph.D., J.D.
(“you”) hereby agree as follows:
 
1.           Effective Date.  This Agreement will become effective on the eighth
day after you sign and deliver this Agreement to the Company (the “Effective
Date”), provided that you do not revoke this Agreement before such date pursuant
to Paragraph 7(c) below and provided that you sign and return this Agreement to
the Company on or before January 15, 2010.
 
2.           Termination of Employment.  Your employment as Senior Vice
President and Chief Operating Officer of the Company, as well as your employment
in any other capacity for the Company or any of its affiliates, shall terminate,
effective January 3, 2011 (the “Termination Date”).  Following the Termination
Date, you shall not be authorized to transact any business on behalf of the
Company or any its affiliates or subsidiaries.
 
3.           Consideration.  Provided that you comply with all of the terms of
this Agreement, the Company shall provide you with the following severance
benefits (the “Severance Benefits”):  (a) the Company will make a severance
payment to you within ten (10) business days following the Effective Date in the
amount of $600,000.00, less all applicable withholdings and standard deductions
(the “First Severance Payment”); (b) the Company will also make up to six (6)
monthly severance payments to you in the amount of $36,533.33, less all
applicable withholdings and standard deductions (the “Monthly Severance
Payment”) commencing on January 31, 2011 and with the last of such payments
being made on June 30, 2011;  provided that (except as set forth in the next
parenthetical phrase) you shall cease being entitled to receive Monthly
Severance Payments on the earlier to occur of (i) the date you commence new
employment; or (ii) June 30, 2011 (it being understood that if you obtain new
employment during the period ending June 30, 2011, you will be entitled to a
proportionate payment at the next regularly scheduled payment date, in respect
of the Monthly Severance Payments, based on the number of days elapsed during
the month prior to the date you obtained such new employment; thus, for example,
if you obtain employment on the 16th day of January 2011, you will receive a
Monthly Severance Payment for January equal to $17,677.35 (i.e. $36,533.33 x
15/31) and thereafter you will no longer be entitled to any additional Monthly
Severance Payments; (c) in accordance with your amended and restated offer
letter, dated December 1, 2008 (the “Offer Letter”), and as set forth below in
Paragraph 17, your deadline to exercise your right to acquire the shares of the
Company’s common stock underlying the vested portion of your Options will be the
eighteen (18) month anniversary of the Termination Date; and (d) provided that
you timely exercise your right to continue your health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay the monthly health insurance coverage payments for you and your
eligible dependents for a period commencing on the Termination Date and ending
on the earlier to occur of (i) the twelve month anniversary of the Termination
Date, and (ii) the date you become eligible to receive health insurance coverage
from a subsequent employer.  You shall notify the Company promptly upon
accepting employment with any other person or entity, but no later than three
calendar days prior to commencing such employment, and at the same time, you
shall notify the Company whether you are eligible to receive health coverage in
connection with such employment.  You acknowledge that the Severance Benefits
represent payments that you would not otherwise be entitled to receive, now or
in the future, without entering into this Agreement, and constitutes valuable
consideration for the promises and undertakings set forth in this Agreement.
 
4.           Payment of Salary and Expenses.  On your Termination Date, the
Company will pay to you all accrued and unpaid salary and any accrued but unused
paid time off as of the Termination Date (collectively, the “Accrued
Obligations”).  In the event that you have a negative paid time off balance, you
agree that such amount will be deducted from the Company’s payment to you of
your Accrued Obligations.  By signing below, you acknowledge and represent that,
upon receiving the Accrued Obligations, you will have received all salary,
wages, bonuses, accrued vacation and paid time off, and all other benefits and
compensation due to you through the Termination Date.  You agree that, within
ten (10) days after the Termination Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through the Termination Date, if any, for which you seek reimbursement.  The
Company will reimburse you for these expenses pursuant to its regular business
practice.
 
5.           Return of Property; Proprietary Information Agreement. Within five
days following the Termination Date, you shall return to the Company any and all
Company property, including, but not limited to, documents (in whatever paper or
electronic form they exist), things relating to the business of the Company and
all intellectual, electronic and physical property belonging to the Company that
is in your possession or control, including but not limited to any emails,
documents, power point presentations, business plans, financial plans, personnel
information and/or financial statements belonging to the Company or that contain
confidential information of the Company. Your signature below constitutes your
certification that you have returned all documents and other items provided to
you by the Company, developed or obtained by you as a result of your employment
with the Company, or otherwise belonging to the Company. Notwithstanding the
foregoing, you may keep your computer and your cellular telephone (and
corresponding telephone number for your personal use) and the Company will
provide to you reasonable IT assistance in transitioning your calendar and
contacts information from the Company’s network to your personal system;
provided, however, you will, at the earliest practicable date, deliver your
computer to the Company’s IT department for the purpose of creating a mirror
data back-up copy for the Company’s archival records. You hereby reaffirm and
agree to observe and abide by the terms of your Employment Agreement, executed
by you on November 17, 2009 (the “Employment Agreement”) with the Company,
specifically including the provisions therein regarding assignment of
inventions, nondisclosure of the Company’s trade secrets and confidential and
proprietary information, and non-solicitation of Company employees. The
obligations under the Employment Agreement that survive the termination of your
employment are specifically incorporated herein by reference.

 

--------------------------------------------------------------------------------

 
 
6.           Release of Claims. You agree that the foregoing consideration
represents settlement in full of all outstanding obligations owed to you by the
Company and its officers, directors, agents and employees, and is satisfactory
consideration for the release of claims set forth herein. On behalf of yourself,
and your respective heirs, family members, executors and assigns, you hereby
fully and forever release the Company and its past and present subsidiaries and
affiliates, and each of their past, present and future officers, agents,
directors, employees, investors, stockholders, administrators, attorneys,
representatives, affiliates, divisions, subsidiaries, parents, predecessor and
successor corporations, and assigns (the “Releasees”), from, and agree not to
sue or institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, cause of action, charge, controversy, duty, obligation,
demand, loss, cost, debt, damages, penalties, judgment, order, or liability
relating to or arising out of any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that you may possess against any of the
Releasees arising from any omissions, acts or facts that have occurred up until
and including the date you sign this Agreement (collectively “Claims”). The
released Claims include, but are not limited to: (i) any and all Claims relating
to or arising from your employment relationship with the Company and the
termination of that relationship, including any Claims with respect to wages,
bonuses, commissions, vacation pay, or any other form or amount of compensation,
or any Claim arising out of your offer letter, dated May 13, 2008, and as
amended and restated in the Offer Letter, or the Company’s Change of Control
Severance Plan; (ii) any and all Claims relating to, or arising from, your right
to receive or purchase any form of equity in the Company or any Releasee,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law; (iii) any and all Claims for
wrongful discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion; (iv) any and
all Claims for violation of any federal, state or municipal law, regulation,
ordinance, constitution or common law, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967; the Americans with Disabilities Act of
1990; the Fair Labor Standards Act; the Employee Retirement Income Security Act
of 1974; The Worker Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act; the California Fair Employment and Housing Act; the
California Family Rights Act; and the California Labor Code, including, but not
limited to section 201, et seq,. section 970, et seq., sections 1400-1408; and
all amendments to each such Act as well as the regulations issued thereunder;
and (v) any and all Claims for attorneys' fees and costs.
 
Notwithstanding the foregoing, nothing in this Paragraph 6 shall release (i) any
obligations owed by the Company expressly described in this Agreement, (ii) any
claims you may have for indemnification under any of the Company’s charter
documents, or under California Labor Code Section 2802 or other applicable law,
the indemnification agreement previously entered into between you and the
company, or for coverage under any of the Company’s directors and officers
insurance policies; (iii) your claims for any benefits that are vested as of the
Termination Date under the Company’s health, welfare, 401k or stock option
plans; (iv) your claims for underlying workers’ compensation benefits; or (v)
any claims pursuant to Paragraph 7(e) of this Agreement.
 
7.           Acknowledgment of Waiver of Claims under ADEA.  You acknowledge
that you are waiving and releasing any rights you may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. You and the Company agree that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement.  You acknowledge that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which you were already entitled.  You further acknowledge
that you have been advised by this writing that:
 
(a)         you should consult with an attorney prior to executing this
Agreement;
 
(b)         you have at least twenty-one (21) days within which to consider this
Agreement;
 
(c)         you have seven (7) days following the date that you sign this
Agreement to revoke the Agreement; provided, however, that any such revocation
must be in writing and delivered to Howard W. Robin at the Company’s principal
office, by close of business on or before the seventh day from the date that you
sign this Agreement;
 
(d)         this Agreement shall not be effective until the eighth day after you
execute and do not revoke this Agreement; and

 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)         nothing in this Agreement prevents or precludes you from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law.
 
8.          Civil Code Section 1542/Unknown Claims.  Each party represents that
such party is not aware of any claims against the other party other than the
claims that are released by this Agreement.  Each party acknowledges that such
party has had the opportunity to be advised by legal counsel and is familiar
with the provisions of California Civil Code 1542, below, which provides as
follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Being aware of said code section, each party agrees to expressly waive any
rights such party may have thereunder, as well as under any statute or common
law principles of similar effect.
 
9.           No Pending or Future Lawsuits. Each party represents that such
party has no lawsuits, claims, or actions pending in such party’s name, or on
behalf of any other person or entity, against the other party or any of the
Releasees. Each party also represents that such party does not intend to bring
any claims on such party’s own behalf or on behalf of any other person or entity
against the other party or any of the Releasees. You also promise to opt out of
any class or representative action and to take such other steps as you have the
power to take to disassociate yourself from any class or representative action
seeking relief against the Company and/or any other Releasee regarding any of
the claims released in this Agreement.
 
10.        Confidentiality of Agreement. You agree to keep terms of this
Agreement in the strictest confidence and, except as required by law, not reveal
the terms of this Agreement to any persons except your immediate family, your
attorney, and your financial advisors (and to them only provided that they also
agree to keep the information completely confidential), and the court in any
proceedings to enforce the terms of this Agreement.  
 
11.         Non-Disparagement.  Each party agrees not to make any oral or
written statement that disparages or criticizes the other party, and in your
case, the Company’s management, employees, products or services, or damages the
other party’s reputation or impairs the other party’s normal operations;
provided, however, that nothing in this Agreement shall prohibit either party
from providing truthful information or testimony in response to any court order,
subpoena, or government investigation, or in connection with any legal
proceeding between the Company and you.  For the purposes of this Section 11,
the reference to the Company as a party to this Agreement includes only the
Company’s Section 16(b) officers and the members of its Board of Directors.
 
12.         Entire Agreement. Except for the Employment Agreement and Equity
Award Agreements (as defined below in Paragraph 17), the terms of which are
specifically incorporated herein as set forth herein in Paragraphs 5 and 17,
this Agreement constitutes the entire agreement between you and the Company
concerning your employment with and separation from the Company and all the
events leading thereto and associated therewith, and supersedes and replaces any
and all prior agreements and understandings, both written and oral, concerning
your relationship with the Company.
 
13.         No Admission of Liability.  Each party understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
potential disputed claims.  No action taken by the either party hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by such party of any fault or liability whatsoever
to the other party or to any third party.
 
14.         Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Similarly, you represent and warrant that you have the capacity to act on your
own behalf and on behalf of all who might claim through you to bind them to the
terms and conditions of this Agreement. The Company and you each warrant and
represent that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.
 
15.         Solicitation of Employees.  You agree that for a period of twelve
(12) months immediately following the Termination Date, you shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees to terminate their employment with the Company, or attempt
to solicit, induce, recruit, or encourage employees of the Company to become
employed or engaged as a consultant, either for yourself or for any other person
or entity.  Furthermore, you understand and acknowledge that the Company may at
its sole discretion notify any new employer of your ongoing rights and
obligations under this Agreement and the Employment Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 
 
16.         Material Breaches of Agreement.  You acknowledge and agree that any
breach of Paragraphs 5, 6, 7, 9, 11, or 15 shall constitute a material breach of
the Agreement and in the case of a breach by you, shall entitle the Company
immediately to recover the consideration discussed in Paragraph 3 above, except
as prohibited by applicable law.  In the event that the Company or you brings an
action to enforce or effect their rights under this Agreement, the prevailing
party shall be entitled to recover their reasonable attorneys’ fees and expenses
incurred in connection with such an action.
 
17.         Equity Interests.  The Company has previously granted you various
stock options to acquire 745,000 shares of the Company’s common stock (the
“Options”).  As of the termination date, 425,832 shares of the Company’s common
stock underlying the Options are vested (the “Vested Option Shares”).  Your
deadline to exercise your right to acquire all or any portion of the Vested
Option Shares is date which is eighteen months following the Termination
Date.  The remaining 319,168 shares of the Company’s common stock underlying the
Options are hereby forfeited by you in accordance with the terms of your stock
option agreement and related stock option notice and the applicable equity
incentive plan of the Company (collectively, the “Equity Award
Agreements”).  You hereby acknowledge and waive that, except as set forth in
Paragraph 3 and in this Paragraph 17, you have no further right or benefits
under any agreement to receive or acquire any security or derivative security in
or with respect to the Company or any of its affiliates or subsidiaries.
 
18.         Waivers; Modifications.  No waiver of any provision or consent to
any exception to the terms of this Agreement shall be effective unless in
writing and signed by the party to be bound and, then, only to the specific
purpose, extent and instance so provided.  This Agreement may not be modified,
amended, altered or supplemented except by the execution and delivery of a
written agreement executed by you and an authorized representative of the
Company.
 
19.         Severability.  If any provision of the Agreement or the application
thereof is held invalid, such invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or application.
 
20.         Counterparts.  The Agreement may be executed in counterparts, and
each counterpart when executed shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
21.         Choice of Law.  The Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of California (without
regard to choice of law principles).
 
22.         Public Statements.  In its public statements regarding your
departure, the Company will state only that:  “Bharatt Chowrira has left the
Company” and explain generally that the parties entered into this Agreement to
the extent required by applicable securities laws and regulations.
 
23.        Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims.  The parties
acknowledge that:  (a) they have read this Agreement; (b) they understand the
terms and consequences of this Agreement and of the releases it contains; and
(c) they are fully aware of the legal and binding effect of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.


AGREED AND ACCEPTED:


Nektar Therapeutics
 
Bharatt M. Chowrira, Ph.D., J.D.
         
/s/ Dorian Rinella
 
/s/ Bharatt M. Chowrira
 
By:  Dorian Rinella
 
Bharatt M. Chowrira Ph.D, J.D.
 
Title: SVP, Human Resources
             
Date:  December 23, 2010
 
Date:  December 23, 2010
 

 
- 4 -

--------------------------------------------------------------------------------

